Citation Nr: 0526419	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947, and from October 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision in which the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for bilateral 
tinnitus.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in September 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

A June 2005 rating decision granted service connection for 
bilateral hearing loss, which was assigned a noncompensable 
(zero percent) evaluation.  In the informal hearing 
presentation submitted to the Board in August 2005, 
entitlement to a higher rating was listed as an issue on 
appeal.  The veteran had not submitted a notice of 
disagreement (NOD) to the June 2005 rating decision, and the 
statement from the representative cannot be accepted as an 
NOD since it was filed at the Board, not with the office that 
notified the veteran of the determination being appealed.  
38 C.F.R. § 20.300.   The veteran has until July 14, 2006, to 
submit a NOD to the June 2005 rating decision, if he wishes 
to do so, but it must be filed with the St. Louis RO.


FINDING OF FACT

Current bilateral tinnitus is not shown to be the product of 
an in-service injury or disease.




CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
tinnitus, which he alleges was caused by in-service noise 
exposure.  He points out that he was exposed to persistent 
gun and artillery fire while in service.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 rating decision, and by the 
statement of the case issued in June 2005, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim. 

Crucially, a letter was sent to the veteran in May 2004 that 
was specifically intended to address the requirements of the 
VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that VA was processing his claim.  
The letter discussed the evidentiary requirements pertinent 
to his claim, and specifically set forth the criteria by 
which service connection can be established.  These criteria 
were identified, in brief, as an in-service injury or 
disease, a current disability, and a relationship between the 
current disability and the in-service injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA was responsible for 
obtaining relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to get relevant records not held by a federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's May 2004 letter informed the veteran that he was to 
provide VA with sufficient information so as to enable VA to 
request records from the person or agency that has them, and 
that, if the holder of the records declined to give VA the 
records or asks for a fee to provide them, VA would notify 
the veteran of the problem.  He was specifically advised that 
it was his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
department or agency.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  He was specifically advised in the May 
2004 letter that, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
May 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was adjudicated by the RO in July 2004, following 
issuance of the VCAA letter in May 2004.  The Board 
accordingly finds that there is no violation of the 
requirements of Pelegrini.  

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, available service medical records and 
reports of post-service treatment.  He was examined by VA in 
July 2004 and June 2005, the reports of which are associated 
with his claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He was offered, but declined, the 
opportunity to present testimony at hearings at the RO or 
before a Member of the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As indicated above, establishment of service connection 
requires the satisfaction of the three elements identified in 
Hickson.  The first of these is the manifestation of a 
current disability, which in this case is met; recent medical 
records, and specifically the reports of the VA examinations 
conducted in July 2004 and June 2005, show that tinnitus is 
deemed to be present.  Hickson element (1), a current 
disability, is met.

The evidence, however, does not demonstrate that Hickson 
element (2), an in-service disease or injury, is satisfied.  
In that regard, the Board initially notes that the veteran's 
service medical records appear to have been destroyed in the 
1973 fire at the National Personnel Records Center; only the 
reports of the separation medical examinations from each 
period of service have been made available.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In that regard, the Board notes that the available separation 
examination reports do not indicate the presence of tinnitus, 
or of complaints that would be symptomatic thereof.  The 
veteran likewise has not indicated the presence of any other 
medical records, or of other contemporaneous evidence, that 
would demonstrate the presence of tinnitus during his periods 
of active service.  The Board is therefore unable to conclude 
that Hickson element (2), an in-service disease or injury, is 
satisfied.

In the alternative, however, the Board could assume as true 
the veteran's contention that he was exposed to acoustic 
trauma while in service.  Although Hickson element (2) is not 
met as to in-service disease, the Board finds that in-service 
injury arguably occurred, in the form of the claimed exposure 
to gunfire; it is noted that the veteran's in-service 
occupation is identified as cannoneer.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Thus, Hickson element 
(2), an in-service injury or disease, could be deemed 
satisfied in these circumstances.

With or without that assumption, however, the competent 
medical evidence clearly fails to establish the presence of a 
nexus between the veteran's current bilateral tinnitus and 
service that included exposure to acoustic trauma.  There is, 
in fact, no medical evidence positing any relationship 
between the current disability and the veteran's service.  To 
the contrary, the report of the June 2005 VA examination, 
which was undertaken in part to ascertain whether the 
veteran's tinnitus was related to service, shows that a nexus 
between his tinnitus and his military service was expressly 
rejected.  In particular, the examiner noted that the 
veteran, on examination in July 2004, had indicated that he 
had had tinnitus for approximately 25 years, and concluded 
that the onset of tinnitus did not demonstrate a direct time 
link to military noise and is therefore not supported by the 
information provided, with it being less likely as not that 
tinnitus was caused by or a result of military-related 
acoustic trauma.  There is, to reiterate, no medical evidence 
reflecting any relationship between the current disability 
and the veteran's service.  The Board, in view of this 
evidence, or lack thereof, must accordingly conclude that 
Hickson element (3) is not met.

While the veteran is no doubt sincere in his contention that 
his tinnitus is related to his active service, it must be 
pointed out that he has not demonstrated that he has the 
requisite medical training that would render his opinions 
probative.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service]. 

In the absence of satisfaction of all three Hickson elements, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral tinnitus.  That claim, accordingly, 
fails.
 

ORDER

Service connection for tinnitus is denied.



	                     
______________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


